Dismissed and Memorandum Opinion filed June 16, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00333-CR
____________
 
TREANCE LUGENE MASON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court

Harris County, Texas
Trial Court Cause No. 1295069
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to robbery.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on April 4, 2011, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the trial
court’s certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b)